EXHIBIT 10.55

FIRST AMENDMENT

TO THE

GSI GROUP INC. 2010 INCENTIVE AWARD PLAN

GSI Group Inc. (the “Company”), a New Brunswick corporation, has previously
adopted the GSI Group Inc. 2010 Incentive Award Plan (the “Plan”).

In order to amend the Plan in certain respects, this First Amendment to the Plan
has been adopted by a resolution of the Compensation Committee of the Company on
December 6, 2010, effective as set forth below. This First Amendment to the
Plan, together with the Plan, constitutes the entire Plan as amended to date.
Effective as of December 20, 2010:

1. Pursuant to Section 13.2(c) of the Plan, in connection with the reverse stock
split implemented by the Board of Directors of the Company, effective
December 20, 2010 (the “Stock Consolidation”), for the avoidance of doubt,
Section 3.1(a) of the Plan is hereby amended by replacing the number “8,695,841”
with the number “2,898,613”.

2. Pursuant to Section 13.2(c) of the Plan, in connection with the Stock
Consolidation, for the avoidance of doubt, Section 3.3 of the Plan is hereby
amended by replacing the number “3,260,940” with the number “1,086,980”.

3. Pursuant to Section 13.1 of the Plan, Section 2.8(b) of the Plan is hereby
amended by replacing the phrase “two-year” with the phrase “12 month”.

* * * * *

Executed this 6th day of December, 2010.

 

GSI GROUP INC. By:  

/s/ Glenn E. Davis

  Officer